DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are replete with 112(b) issues and should be thoroughly reviewed and corrected, some of which include the following:
Claim 1 recites “the support arm” in lines 3 and 4 and 11.  However, since claim 1 introduces the features as “at least one … support arm” in lines 2-3, it is unclear if the limitation in lines 3-4 only pertains to the one support arm.  For the purposes of this examination, “the support arm” will be read and examined as -- the at least one support arm -- (similar to the references made to “the at least one working tool” in line 5).  See also claims 5, 8, 9, 11, and 12.

Claim 1 recites “the intermediate portion including coils on one end and at least one angled section for fixation to the at least one support arm on an opposite end” in lines 6-8.  It is unclear as to what “one end” and “an opposite end” is referring to since the angled section 8’, shown in figures 3, 4, 6, 7, 8, and 9, is located between two coils 8 of the intermediate portion 7.  Therefore, it is unclear how the coils 8 of the intermediate portion 7 is on one end and the at least one angled section 8’ is located on an opposite end.
Claim 1 recites “a coils retaining piece not coupled with the support arm being mounted on this latter” in line 9.  It is unclear what structure the term “this latter” is referring to (i.e. what the coils retaining piece is mounted on) - the support arm or the at least a part of the coils? If “this latter” refers to the support arm, such that the limitation reads as “a coils retaining piece not coupled with the support arm being mounted on the support arm”, is unclear as to what is required by the limitation.  Is the coils retaining piece not coupled (i.e. not attached) to the support arm yet is mounted (i.e. attached) on the support arm?  It is unclear how it can be both.
Claim 1 recites “the at least one working tool including spikes being connected by an intermediate portion” in lines 5-6.  It is unclear as to what structure the spikes are connected to by the intermediate portion.  Furthermore, it is also unclear if the intermediate portion is a separate structure (e.g. a fastener) from the spikes.

Claim 5 recites “the outer end portion” in line 2. There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, “the outer end portion” will be read and examined as -- the outer end --. See also claims 8, 9, 10, and 14.

Claim 6 recites “a diameter being at least larger” in line 2.  It is unclear what structure the diameter is referring to.  For the purposes of this examination, “a diameter being at least larger” will be read and examined as -- a diameter of the radial collar or the shoulder being at least larger --. 

Claim 7 recite “the retaining piece” in line 2.  For purposes of clarity and consistency, “the retaining piece” should be written as -- the coils retaining piece -- (which is mentioned again at the end of claim 7 as “the coil retaining piece”).
Claim 7 recites “the coil retaining piece” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this examination, “the coil retaining piece” will be read and examined as -- the coils retaining piece --.  

Claim 8 recites “the angled section” in lines 1, 4, 6.  For the same reason mentioned above, “the angled section” will be read and examined as -- the at least one angled section --.  See also claim 9.
Claim 8 recites “a component of the at least one fixation means” in line 7.  Claim 8 depends on claim 2.  Claim 2 already recites “the at least one fixation means includes a bolt including two components” in lines 2-3.  It is unclear if the component introduced in claim 8 is different from the components or the bolt introduced in claim 2.
Claim 8 recites the limitation that begins with “by jamming, with a tightening...” in lines 4-9.  The limitation appears to be a literal translation into English from a foreign document and are replete with idiomatic errors. Specifically, the limitation “with a tightening by the at least one fixation means” in lines 4-5 and “in a manner received with shape cooperation” in line 6 is not clear. With regards to the limitation “into a cavity or an indentation formed in the outer end, into a component of the at least one fixation means or into an intermediate adapter piece mounted between the at least one angled section and the outer end” in lines 6-9, as written, it is unclear whether or not those are a list of three ways to integrate the angled section to the outer end.  It is suggested that the limitation in lines 6-9 be written such that the three different integration method are clearly distinguished. For example: 
 “i) into a cavity or an indentation formed in the outer end, 
ii) into a component of the at least one fixation means, or
iii) into an intermediate adapter piece mounted between the at least one angled section and the outer end.”

Claim 9 recites “the intermediate adapter piece” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 9 depends on claim 7, however “a intermediate adapter piece” was first introduced in claim 8, line 8.  For the purposes of this examination, “the intermediate adapter piece” will be read and examined as -- an intermediate adapter piece --. 

Claim 10 recites “the component forming the nut” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear how “the component forming the nut” differs from the nut introduced in claim 2.

 Claim 11 recites “a guide means preventing a rotation relative to the support arm” in lines 2-3.  It is unclear what structure is being prevented from rotation.
Claim 11 recites “the guide means including at least one foot or one wing” in lines 4-5, which is unclear as written.  It is unclear from the limitation if the guide includes “one or more foot OR only one wing” or if the guide includes “one foot and one wing”.  In light of the disclosure, the limitation “the guide means including at least one foot or one wing” will be read and examined as -- the guide means including at least one foot or at least one wing --.

Appropriate correction is required. Applicant should review all of the claims for 112(b) rejection issues and correct accordingly.  It is noted that claims 1-13 will be examined as best understood by the Examiner in view of the 112(b) rejections above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quirin et al. (EP 1,929,857 A2).
Regarding claim 1, and in light of the 112(b) rejection above and as best understood by the Examiner, Quirin et al. discloses a haymaking machine comprising:
at least one rotor (3) including at least one radially extensible rotary support arm (7), an inner end of the at least one support arm being connected to a hub (4) of the at least one rotor and an opposite outer end of the at least one support arm including at least one working tool (8),  
the at least one working tool (8) including spikes (9, 10) being connected by an intermediate portion (11), 
the intermediate portion including coils (11) on one end and at least one angled section (12) for fixation to the at least one support arm on an opposite end, 
the at least one support arm (7) extending internally through at least a part of the coils (11)(see FIG.3), and 
a coils retaining piece (cover 15) not coupled with the at least one support arm being mounted on this latter (see FIG.3), 
wherein the coils retaining piece integrates (defined as “1. to bring together or incorporate (parts) into a whole” or “2. to unite or combine” according to https://www.dictionary.com/browse/integrate) at least a part of at least one fixation means (head of bolt 13 is united or combined with the lower tab of cover 15 adjacent to support arm 7, as shown in FIG.3) for fixing the at least one working tool on the at least one support arm (as shown in FIG.3).

Regarding claim 2, Quirin further discloses the machine according to claim 1 wherein the at least one fixation means includes a bolt (13) including two components (see FIG.3 of Quirin et al.), 
and the coils retaining piece integrates (refer to definition in claim 1) a thread of one of the two components of the bolt (the thread screw or nut of bolt 13), the two components of the bolt including a nut and a screw (13; see FIG.3 of Quirin).  

Regarding claim 8, Quirin further discloses the machine according to claim 1, wherein the at least one angled section (12; see FIG.3) of the intermediate position of the at least one working tool is configured to integrate with the outer end of the at least one support arm by jamming, with a tightening by the at least one fixation means, at least a part of the at least one angled section, in a manner received with shape cooperation, into a cavity or an indentation formed in the outer end (as shown in FIG.3, bent section 12 is located in an unnumbered cavity near orifice 14), into a component of the at least one fixation means or into an intermediate adapter piece mounted between the at least one angled section and the outer end.

Regarding claim 12, Quirin further discloses the machine according to claim 1, wherein the coils retaining piece includes a first part configured to integrate with the at least one support arm (part with orifice 18 adjacent outer end of support arm 7), and a second part (front tab 17 and cover 15 and curved part 16), 
the first part extending into the coils and integrating one part of the at least one fixation means of the at least one working tool (see FIG.3), and
the second part (15-17) extending beyond a last outer coil and including a transverse dimension greater than an inside diameter of the coils (see FIGS.2-3).  

Regarding claim 13, Quirin discloses a machine according to claim 1, wherein the coils retaining piece (15) forms a cap (cover 15) for protection and external covering, at least partly, of the coils of the at least one working tool (see FIG.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirin, as applied to claim 1 above, and further in view of Collins et al. (US 2,790,538).
Regarding claims 3-4, Quirin discloses the machine according to claim 2, except wherein the screw or the nut (of bolt 13) integrated into the coils retaining piece is a separate element held and retained in a notch of the coils retaining piece, per claim 3; wherein the screw or the nut is blocked from rotation around an axis of the bolt in the notch, per claim 4.  
Collins et al. teaches a similar coils retaining piece (see FIGS.1-4) comprising a notch (50) for retaining a bolt (39) integrated into the coils retaining piece is and blocking the bolt (39) from rotation around an axis of the bolt in the notch “in order to facilitate assembly and disassembly” of the of the working tool (spring tooth 18)(col.2, lines 48-55).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils retaining piece and fastening means of Quirin to include a similar retaining and blocking structure as taught by Collins et al. in order to facilitate assembly and disassembly of the working tool to the machine.

Regarding claim 5, and referring to the rationale set forth in the rejection of claims 3-4 above, the combination of Quirin and Collins et al. discloses the machine according to claim 2, wherein the coils retaining piece (15 of Quirin) is attached externally to the outer end portion of the at least one support arm (7) and includes two walls (curved part 16 and unnumbered wall with orifice 18 of Quirin), 
one of the two walls including a notch (similar to notch 50 of Collins et al. as discussed above in the rejection of claims 3-4) forming a recess for holding the nut or a screw head of the screw and blocking the bolt from rotation(similar to bolt 49 of Collins et al.), and the other of the two walls including an orifice (19 of Quirin) for passage of a shank of the screw, wherein the nut or the screw head (of bolt 13 of Quirin) is confined between the two walls (see FIG.3 of Quirin).

Regarding claim 6, the combination further discloses the machine according to claim 5, wherein the nut or the screw head includes a radial collar or a shoulder (see modified and annotated FIG.3 of Quirin below), a diameter of the radial collar or the shoulder appearing to be at least larger than both the notch and the orifice for passage of the shank of the screw.
In the event that the shoulder of nut (13) is not larger than both the notch or orifice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the shoulder of the nut so as to be larger than the notch and orifice since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


    PNG
    media_image1.png
    453
    384
    media_image1.png
    Greyscale

Regarding claim 11, Quirin discloses the machine according to claim 2, except wherein the coils retaining piece includes a guide means preventing a rotation relative to the at least one support arm around an axis of the bolt, the guide means including at least one foot or at least one wing. 
Collins et al. further teaching providing the coils retaining piece with a guide meaning comprising at least one wing (38, 39) in order to help prevent rotation relative to the at least one support arm around an axis of the bolt (col.2, lines 14-19 and 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils retaining piece of Quirin to include a guide means having lateral wings, as Collins et al. teaches that providing the guide means helps prevent rotation of the parts and thus facilitate assembly and disassembly of said parts.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirin, as applied to claim 1 above, and further in view of McClure et al. (US 8,051,636).
Regarding claim 7, Quirin discloses the machine according to claim 2, except wherein the component of the bolt integrated into the coils retaining piece is one piece or is made rigidly integral with the coils retaining piece.  
McClure et al. teaches a similar means for connecting a working tool (20) to a rotor support arm (10) comprising a bolt (50) comprising component integrated into a coils retaining piece (head 52 comprises features clamp surface 55 shaped to conform to the other part of the coils retaining piece or receptacle 46 and the coil spring portion 24 and mounting loop 26) as one piece or made integrally with the coils retaining piece (See FIG.4), which helps “prevent rotation of the clamp fastener about the clamp axis 31” (col.4, lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt and coils retaining piece of Quirin to be integrated similar to the teaching of McClure et al. in order to prevent rotation of the fastener and thus facilitate assembly and disassembly of the working tool.

Allowable Subject Matter
Claims 9, 10, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/         Examiner, Art Unit 3671